 150DECISIONS OF NATIONALLABOR RELATIONS BOARDrecommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act 18On the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAw1.United Steelworkers of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.All production and maintenance employees at the Company's plant inStratford, Connecticut, including shipping and receiving employees and truckdrivers but excluding office and clerical employees, professional employees,guards, watchmen, foremen, and supervisors, as defined in Section 2 (11) of theAct, constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.3.United Steelworkers of America, CIO, was on March 2, 1950, and at alltimes material herein, the exclusive representative of all the employees in theabove-described unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.4.By refusing on or about March 2, 1950, and at all times thereafter tobargain with United Steelworkers of America, CIO, as the exclusiverepresenta-tive of the employees in the above-described unit, the Respondenthas engagedin, and is engaging in, unfair labor practices within the meaning of SectionS (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment ofBenjamin Bailey and Carl A. Hultman, also known as CharlesHultman, andthe employees named in Appendices A and B, thereby discouraging membershipin United Steelworkers of America, CIO, the Respondenthas engaged in, andis engaging in, unfair labor practices within the meaning of Section 8 (a) (3)of the Act.6.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondenthas engaged in,and is engaging in, unfair labor practices withinthe meaningof Section 8 (a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]-18 SeeMay Department Stores v. N. L. R. B.,326 U.S. 376.O.B. ANDREWS COMPANYandINTERNATIONAL ASSOCIATION OF MA-CHINISTS, LODGE No. 56, AFL,PETITIONER.Cases Nos. 10-RC-143and 10-RC-1133.September 12, 1951Decision and OrderUponseparate petitionsdulyfiled under Section 9(c) of the Na-tional Labor Relations Act, a hearing 1 was held before Clarence D.Musser,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.1 The caseswere consolidated by order of the RegionalDirectordated June 22, 1951.96 NLRB No. 18. 0. B, ANDREWS COMPANY151Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1:The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever from an existing bargaining unit atthe Employer's plant in Chattanooga, Tennessee, and to establish asseparate units a group of pipefitters (Case No. 10-RC-1432) and agroup of electricians (Case No. 10-RC-1433).The Intervenor, Inter-national Brotherhood of Paper Makers, AFL ,2 and the Employercontend that the requested units are inappropriate because (1) theemployees in these units are not the kind of craftsmen to whom theBoard grants severance, and (2) the severances sought are not coex-tensive in scope with the existing multiplant bargaining unit.The Employer, a wholly owned subsidiary of Container Corporationof America, is engaged at Chattanooga, Tennessee, in the manufactureand sale of paperboard, corrugated and fiber boxes, and folding car-tons.The Employer was acquired by its parent corporation in 1947,and collective bargaining commenced at this plant in February 1948.The corrugated and fiber box and folding carton production andmaintenance employees have been represented by a labor organiza-tion not a party to this proceeding; 2 and the paperboard productionand maintenance employees, including the pipefitters and electricians,have been represented by the Intervenor.The Intervenor and theEmployer bargained on an individual-plant basis 4 until June 19, 1950,when the Employer's parent corporation and the Intervenor enteredintoa 1-year multiplant contract covering four paper mills,including Chattanooga, in which the Intervenor was the bargainingrepresentative 5On June 16, 1951, after the filing of the petitions in this case, themultiplant contract was renewed for another year.The Chattanoogabargaining unit represented by the Intervenor has not been changedsince it was established in 1948.P Although the international union alone appeared at the hearing, Local 219 of the Inter-nationalwas also aparty to the contracts negotiated with the Employer.a International Printing Pressmen and Assistants' Union of North America, Local 394,herein called the Pressmen.4A 1-year contract executed In 1948 wasrenewed in 1949.P This contract also covered four other plants, and the twolabor organizationsin thoseplants also were partiesto th s multiplant contract.I 152DECISIONS OF NATIONAL. LABOR RELATIONS BOARDThere are approximately 550. employees in.. the Chattanooga plant,25 of whom are -in the, maintenance department.. Some of thesemaintenanceemployees, namely, welders, machinists,, and,millwrights,are incl'uded'in the unit represented by the Pressmen ;,° the other, main-tenance department employees,. consisting of the pipefitters and elec-tricians involved-in this case, are presently included in the unit rep-resented by the Intervenor.The services of, the. maintenance depart-ment are available to the entire plant.Although the, maintenancedepartment is separately supervised, when maintenance employeeswork in productionareasthey, are supervised by. production. foremen.The proposed' unit of pipefitters consists of, four employees,,a leador head pipefitter, two pipefitters, and a helper.The proposed unitof electricians consists, of a maintenance electrician and a helper.When maintenance work within the. scope of their crafts develops,the work.is, assignedto,the pipefitter: and electrician. groups.How-ever,,it is clear ftom.the record that all employees in-the maintenancedepartment are available for whatever type of maintenance workneeds to be done,, and' that the Employer considers its maintenancedepartment employees to be industry specialists rather. than craftsmenin the truesense ofthe word.Thus,,it appears that.a large part,,ifnot most, of the work done by the, electrician, and his helper.is. notelectrical in nature.The pipefitters, frequently do work that is for-eignto pipe fitting.The record discloses that. normally 7 there isnot enough, specialized maintenance work in the plant to restrict thevarious maintenance department employees to-their own-craft work,and that, although the maintenance department employees are classi-fied by craft titles, they are really "j acks-of-all-trades.'."Further=more, the record also shows that, while helpers in.the firstinstance areassigned to work for which they have developed special proficiency,helpers as a class are a part of a helpers pool and are available for.assignment to any job. It- further appears that the Employer main-taius no appreniticeship program but does have an on-the-job.trainingprogram which is designed to produce maintenance employees capableof handling the diversified 'type of,maintenance work the.Employer'soperations require.It is our opinion that, as the employees in the units sought by thePetitioner are not restricted to.work.usually associated with a particu-l'ar craft, but are available for and are frequently assigned to suchgeneral duties in the maintenance department as maybe necessary,.therequested pipefitter and electricianunits arenot comprised of craftThe Petitioneralso filed a separate petition seeking. a unit,,,but withdrewthis petition upon discovering that the,Eressmen's contract covering the machinists didnot expire until 1952.,7At the timeof the hearing, the Employer was temporarily engaged in'a newiconstructionprogram at the plant,as a result of.which the pipefitterswere largely,being confined topipefitting work. PHILLIPS-JONES CORPORATION153employees such as we normally find may constitute separate bargain-ing units 8We find, therefore, that the units sought by the Petitionerare inappropriate, and we shall order that the petitions be dismissed?OrderUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petitions herein be, and they hereby are,dismissed.88eeSunshine Biscuits,Inc.,94 NLRB 770;American Viscose Corporation,SylvaniaDivision,84 NLRB 202;andHarbor Plywood Corporation of America,81 NLRB 1331.8In view ofour dispositionof thecase,we find it unnecessary to considerthe addi-tional argument of the Employer and the Intervenorthat therequested units are inap-propriate because they are not coextensive in scope with the existing multiplant unit.PHILLIPS-JONES CORPORATION 1andUNITED GARMENT WORKERS OFAMERICA,AFL, PETITIONER.Cases No. 15-11C-538. September 12,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John C. Truesdale, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit composed of productionand maintenance employees at the Employer's Geneva, Alabama,plant, including warehouse employees, with certain specified exclu-sions.The Employer contends that only a broader unit embracingthe production and maintenance employees in both its Geneva andHartford, Alabama, plants is appropriate.The parties also disagreeas to the unit placement of group leaders, instructors, plant clericalemployees, a truck driver, and machinist repairman.1The name of the Employer appears as corrected at the hearing.96 NLRB No. 17.